DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 16 October 2020. Claims 1-11 are pending. 
Priority
The claim for foreign priority under 35 U.S.C. 119 (a)-(d) is acknowledged. A certified copy of the foreign priority application has been received. The present application is a national stage entry of a PCT application filed on 08 April 2019.
Information Disclosure Statement
The IDS received on 16 October 2020 has been considered. 
Claim Interpretation
In claim 2, the phrase "the automated starting process is limited to a predefined distance, and in particular to 30 cm to 100 cm" is interpreted to mean the distance traveled during the automated starting process is limited to a range from 30 cm to 100 cm. If this interpretation is incorrect, clarification is requested. 
Where it appears in the claims, the term "and/or" is understood to mean "or" under a broadest reasonable interpretation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,144,408 B2 (Theodosis et al., hereinafter "Theodosis"). 

As to claim 1, Theodosis discloses a method of an automated starting of a means of transport at a light-signal system, comprising: 
	recording an image of the light-signal system by means of a first optical sensor of the means of transport (col 3 ln 54-56 - "Using camera 218, vehicle 208 can determine the state of traffic light 202 (e.g., whether red light 204 or green light 206 is illuminated)"), 
	determining a signaling state of the light-signal system by means of the recorded image (col 3 ln 54-56), 
	executing an automated starting process of the means of transport in response to a signaling state representing and/or announcing a travel clearance (col 6 ln 55-56 - "At 410, if it is determined that an indication should be provided to the driver at 408, the indication can be provided", col 6 ln 64-col 7 ln 5 - "if the vehicle determines that it can drive into and/or through the portion of the road safely (e.g., based on a determination that the light is green and the road ahead of the vehicle is clear of obstacles), and if the vehicle is set in an autonomous driving mode, the vehicle can, for example, automatically disengage the brakes, engage its drive system, and adjust its steering angle to move at a calculated speed and direction into and/or through the portion of the road"), 
	determining a user action of a driver of the means of transport for plausibility checking of the starting process (col 4 ln 24-28 - "If vehicle 208 determines that driver 210 is not distracted, the vehicle can forgo providing an indication to the driver, as the lack of movement of vehicle 208 can be determined to be a conscious decision by the driver"), and 
	depending on a result of the plausibility check automatically continuing or terminating the starting process (col 4 ln 24-28).

As to claim 4, Theodosis discloses the method according to claim 1, and further discloses the method further comprising determining that an automated starting process is to be executed at a light-signal system in order to determine in dependence thereon a stopping and/or starting position of the means of transport such that it is located in front of a stop line of the light-signal system by a predefined value (Fig 1A, col 2 ln 50-53 - "Traffic light 102 can include red light 104, which can currently be illuminated, and which can indicate that vehicles 108 and 112a-112e should not proceed into region 116 of the road").

As to claim 5, Theodosis discloses the method according to claim 1, and further discloses wherein the automated starting at the end of a red phase is carried out at a signal change of the light-signal system from red to green (col 6 ln 55-56, col 6 ln 64-col 7 ln 5).

As to claim 6, Theodosis discloses the method according to claim 1, and further discloses wherein the user action for plausibility checking of the starting process comprises an actuation of an operating element and/or an actuation of an accelerator or brake pedal and/or a user gesture and/or a voice command (col 3 ln 57-66 - "using camera 220, vehicle 208 can determine whether driver 210 is distracted using any number of appropriate image processing techniques. For example, vehicle 208, using camera 220, can track the eyes of driver 210 to determine whether the driver is looking ahead towards traffic light 202 (e.g., indicating that the driver is not distracted), or whether the driver is looking down, towards the back seat, or otherwise not looking at surrounding traffic conditions (e.g., indicating that the driver is distracted)"). 

As to claim 7, Theodosis discloses the method according to claim 1, and further discloses the method further comprising determining the direction of view of the driver by means of a second optical sensor of the means of transport, wherein an alignment of the direction of view in the direction of driving with the traffic situation is categorized as a successful plausibility check of the starting process (col 3 ln 57-66).

As to claim 8, Theodosis discloses the method according to claim 1, and further discloses wherein the image comprising the signaling state of the light-signal system at the time of the automated starting process is shown in a display of the means of transport visible to the driver (col 6 ln 55-61 - "At 410, if it is determined that an indication should be provided to the driver at 408, the indication can be provided (e.g., as described with reference to FIGS. 2A-2B). For example, the vehicle may [...] display a visual indication on one or more display screens"). 

As to claim 9, Theodosis discloses the method according to claim 1, and further discloses wherein the driver is informed of the starting process by an optical and/or acoustic and/or haptic indication in addition to the automated starting process (col 4 ln 13-16 - "vehicle 208 can provide an indication (e.g., auditory, visual, tactile, etc.) to driver 210 if vehicle 208 determines that the driver is distracted").

As to claim 10, Theodosis discloses a device for an automated starting of a means of transport at a light-signal system, comprising: 
	a data input (Fig 6), 
	an evaluation unit (Fig 6, col 8 ln 37-38 - "Vehicle control system 600 can include an on-board computer 610 coupled to the cameras 606 and sensors 607"), and 
	a data output (Fig 6, col 8 ln 53-57 - "The vehicle control system 600 can also include a controller 620 capable of controlling one or more aspects of vehicle operation, such as providing an indication to a driver based on the determinations of the on-board computer 610"), 
	wherein the evaluation unit is configured to 
	in connection with the data input, receive an image of the light-signal system by means of a first optical sensor of the means of transport (col 3 ln 54-56, col 8 ln 37-38), 
	determine a signaling state of the light-signal system using the recorded image (col 3 ln 54-56), 
	in connection with the data output, execute an automated starting process of the means of transport in response to a signaling state representing and/or announcing a travel clearance (col 6 ln 55-56, col 6 ln 64-col 7 ln 5, col 8 ln 53-57), 
	in connection with the data input, determine a user action of a driver of the means of transport for plausibility checking of the starting process (col 4 ln 24-28, col 8 ln 37-38), and 
	in connection with the data output, automatically continue or terminate the starting process depending on a result of the plausibility check (col 4 ln 24-28, col 8 ln 53-57).

As to claim 11, Theodosis discloses a means of transport comprising a device according to claim 10 (Fig 1A, Fig 6).
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Alternatively, the independent base claim may be amended to include all of the limitations of an allowable dependent claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: whether alone or in combination, the prior art of record does not disclose or teach every limitation recited by claims 2-3. 
Conclusion
The prior art made of record on Form 892 (Notice of References Cited) and not relied upon is considered pertinent to applicant's disclosure. The cited references generally relate to methods of alerting an inattentive driver of a vehicle when it becomes safe for the vehicle to proceed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669